     Case 3:18-cv-01122-CAB-AGS Document 43 Filed 07/14/20 PageID.4079 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    John Henry YABLONSKY                                Case No.: 18cv1122-CAB-AGS
12                                       Plaintiff,
                                                          ORDER: (1) ADOPTING REPORT
13    v.                                                  AND RECOMMENDATION [Doc.
                                                          No. 39]; and (2) GRANTING IN PART
14    CALIFORNIA DEPARTMENT OF
                                                          AND DENYING IN PART MOTION
      CORRECTION AND
15                                                        TO DISMISS [Doc. No. 33]
      REHABILITATION,
16                                    Defendants.
17
18          On October 7, 2019, Defendants D. Powell, G. Martinez, J. Robles, D. McGuire,
19    R. Blahnik, and C. Tiscarnia (“Defendants”) filed a motion to dismiss Plaintiff’s First
20    Amended Complaint. [Doc. No. 39.] On November 5, 2019, Plaintiff John Henry
21    Yablonsky (“Plaintiff”) filed an opposition. [Doc. No. 35.] On December 13, 2019,
22    Defendants filed a reply. [Doc. No. 36.] On December 31, 2019, Plaintiff filed a sur-
23    reply. [Doc. No. 38.] On June 2, 2020, Magistrate Judge Andrew G. Schopler prepared a
24    Report and Recommendation (“Report”) recommending that the motion to dismiss be
25    granted in part and denied in part. [Doc. No. 39.] The Report also ordered that any
26    objections were to be filed by June 16, 2020. [Report at 17.] To date, no objection has
27
28

                                                      1
                                                                                 18cv1122-CAB-AGS
     Case 3:18-cv-01122-CAB-AGS Document 43 Filed 07/14/20 PageID.4080 Page 2 of 3



 1    been filed, nor have there been any requests for an extension of time in which to file an
 2    objection.
 3          A district court’s duties concerning a magistrate judge’s report and
 4    recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
 5    Federal rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
 6    filed, the district court is not required to review the magistrate judge’s report and
 7    recommendation. The Court reviews de novo those portions of the Report and
 8    Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). The Court may
 9    “accept, reject, or modify, in whole or in part, the findings or recommendations made by
10    the magistrate judge.” Id. However, “[t]he statute makes it clear that the district judge
11    must review the magistrate judge's findings and recommendations de novo if objection is
12    made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th
13    Cir.2003) (en banc) (emphasis in original). “Neither the Constitution nor the statute
14    requires a district judge to review, de novo, findings and recommendations that the
15    parties themselves accept as correct.” Id. In the absence of timely objection, the Court
16    “need only satisfy itself that there is no clear error on the face of the record in order to
17    accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note (citing
18    Campbel v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)).
19          Here, neither party has timely filed objections to the Report. Having reviewed it,
20    the Court finds that it is thorough, well-reasoned, and contains no clear error.
21    Accordingly, the Court hereby:
22          (1) ADOPTS Magistrate Judge Schopler’s Report and Recommendation;
23          (2) GRANTS IN PART AND DENIES IN PART the motion to dismiss
24    Plaintiff’s First Amended Complaint as follows:
25                 a. Defendant’s motion to dismiss is GRANTED WITH LEAVE TO
26    AMEND as to the following claims:
27                        1. Access-to-courts claim;
28                        2. Retaliation claim (only as to the mail-reading allegation);

                                                     2
                                                                                     18cv1122-CAB-AGS
     Case 3:18-cv-01122-CAB-AGS Document 43 Filed 07/14/20 PageID.4081 Page 3 of 3



 1                       3. ADA disability-discrimination claim; and
 2                       4. Declaratory-relief claim.
 3                b. Defendant’s motion to dismiss is otherwise DENIED.
 4          (4) Plaintiff shall file any Second Amended Complaint no later than August 7,
 5    2020. Plaintiff’s Second Amended Complaint must be complete in itself without
 6    reference to his original pleading. Defendants not named and any claims not re-alleged in
 7    the Amended Complaint will be considered waived. See S.D. Cal. CivLR 15.1; Hal
 8    Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
 9    (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d
10    896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not
11    re-alleged in an amended pleading may be “considered waived if not repled.”)
12          (5) If Plaintiff does not file a Second Amended Complaint by August 7, 2020, then
13    Defendants shall file an answer to the First Amended Complaint, as amended by this
14    order, by August 21, 2020.
15          IT IS SO ORDERED.
16    Dated: July 14, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                18cv1122-CAB-AGS
